 


114 HR 2513 IH: Promoting Access, Competition, and Equity Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2513 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Sam Johnson of Texas (for himself and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act with respect to the treatment of hospitals under the Medicare program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Promoting Access, Competition, and Equity Act of 2015 or as the PACE Act of 2015.  2.Confirming methodology for hospital star rating system through Hospital CompareSection 1886(b)(3)(B)(viii) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(viii)) is amended by adding at the end the following new subclause: 
 
(XII) In order to ensure consistent longitudinal comparisons among calendar quarters that began before October 1, 2019, the Secretary shall use the same methodology as is in effect as of April 16, 2015, for computation of the star rating for hospitals posted on the Internet website maintained by the Secretary under subclause (VII) for such calendar quarters. The Secretary may promulgate a regulation to change such methodology used with respect to the computation of such star rating for hospitals for calendar quarters beginning on or after October 1, 2019.. 3.Revised criteria for application and exceptions to moratorium on expansion and construction of physician-owned hospitals (a)Temporary suspension of limitation on hospitals that can apply for facility expansionsSection 1877(i)(3) of the Social Security Act (42 U.S.C. 1395nn(i)(3)) is amended— 
(1)in subparagraph (E), by adding at the end, after clause (v), the following:   With respect to applications filed under this paragraph during the period beginning on the date of the enactment of this sentence and ending on September 30, 2019, such term includes any hospital (other than a high Medicaid facility).; and (2)in subparagraph (B), by inserting before the period at the end the following: , except that such limitation shall not apply with respect to applications filed before October 1, 2019.  
(b)Application of hospital expansion exception to hospitals with consistently high quality ratingsSection 1877(i)(3) of the Social Security Act (42 U.S.C. 1395nn(i)(3)) is amended— (1)in subparagraph (A)(i), by striking or is a high Medicaid facility described in subparagraph (F) and inserting , is a high Medicaid facility described in subparagraph (F), or is a hospital with a consistently high quality rating (as defined in subparagraph (H)); 
(2)in subparagraph (E), by adding at the end, after the matter added by subsection (a)(1), the following:   Such term includes, with respect to subparagraphs (B) through (D), a hospital with a consistently high quality rating.; and (3)by adding at the end, as amended by subsection (d), the following new subparagraph: 
 
(H)Hospital with a consistently high quality rating definedIn this paragraph, the term hospital with a consistently high quality rating, with respect to a calendar quarter (beginning on or after October 1, 2019), means a hospital that has had a rating of 3 stars or higher under the hospital star rating system posted on the Internet website maintained by the Secretary under section 1886(b)(3)(B)(viii)(VII) for each of the 12 calendar quarters before the calendar quarter involved.. (c)Exception and special rules for certain hospitals under development as of March 23, 2010Section 1877 of the Social Security Act (42 U.S.C. 1395nn) is amended— 
(1)in subsection (d)(3)(D), by inserting before the period at the end the following: or, in the case of a hospital under development as of March 23, 2010 (as defined in paragraph (7)(A)), meets such requirements as of the under development effective date (as defined in subsection (i)(7)(B)); and (2)in subsection (i)— 
(A)in paragraph (1), by adding at the end the following new subparagraph:  (G)Special timing rule for hospitals under development as of March 23, 2010In applying this paragraph to a hospital under development as of March 23, 2010 (as defined in paragraph (7)(A)), any reference in this paragraph to the date of enactment of this subsection or to December 31, 2010, shall be deemed to be a reference to May 1, 2015. ; 
(B)in paragraph (3)(C)(iii), by striking provider agreement). and inserting provider agreement, or, in the case of a hospital under development as of March 23, 2010 (as defined in paragraph (7)(A)), May 1, 2015).; and (C)by adding at the end the following new paragraph: 
 
(7)Definitions relating to certain hospitals under developmentIn this subsection: (A)Hospital under development as of March 23, 2010The term hospital under development as of March 23, 2010 means a hospital that— 
(i)has a binding written agreement with an outside, unrelated party for the actual construction, renovation, lease, or demolition for a hospital under section 1886(d), and has expended, before March 23, 2010, at least 10 percent of the estimated cost of the project (or, if less, $2,500,000); or (ii)has obtained an approved certificate of need in a State where one is required on or before March 23, 2010.Such term includes, with respect to such a hospital, any facility expansion of the hospital that is completed before the under development effective date.  
(B)Under development effective dateThe term under development effective date means the date that is 6 months after the date of the enactment of this paragraph.. (d)Change in processing of applications and elimination of appeals limitationSection 1877(i)(3) of the Social Security Act (42 U.S.C. 1305nn(i)(3)) is amended— 
(1)in subparagraph (A), by striking clauses (ii) through (iv) and inserting the following:  (ii)Deemed receipt of complete application and approval of application Unless the Secretary otherwise determines, an application submitted under this subparagraph shall be deemed complete as of the date that is 30 days after the date the Secretary receives the complete application. Not later than 60 days after the receipt of such a complete application, the Secretary shall publish a notice of the receipt of the application and a description of the expansion planned in the application. A complete application shall be deemed approved by the Secretary as of the end of the 60-day period beginning on the date of the Secretary’s receipt of the application unless the Secretary provides the applicant with a notice of disapproval of the application before the end of such period. ; and 
(2)by striking subparagraphs (H) and (I). (e)Effective dateExcept as otherwise provided, the amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to applications made after the date of the enactment of this Act. 
4.Savings from physician-owned hospitals 
(a)Documentation and coding adjustments not applicableSection 7(b)(1)(B)(iii) of the TMA, Abstinence Education, and QI Programs Extension Act of 2007 (Public Law 110–90), as added amended by section 414(1)(B)(iii) of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), is amended by inserting before the period at the end the following: , except that this clause shall not apply in the case of a hospital that , except that this clause shall not apply in the case of a hospital in which physicians (or immediate family members of physicians) have a substantial ownership or investment interest in the hospital (as determined under rules established by the Secretary).  (b)Extension of reductions in market basket increasesSection 1886(b)(3)(B)(xii) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(xii)) is amended— 
(1)by striking and at the end of subclause (IV); (2)by striking the period at the end of subclause (V) and inserting ; and; and 
(3)by inserting after subclause (V) the following new subclause:  (VI)for each of fiscal years 2020 through 2025, by 0.75 percentage point, but only with respect to a hospital and fiscal year for which the Secretary determines that physicians (or immediate family members of physicians) have a substantial ownership or investment interest in the hospital (as determined under rules established by the Secretary). . 
 
